Citation Nr: 0402883	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  00-19 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active duty from November 1989 to March 1994.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claims file was subsequently 
transferred to the RO in Roanoke, Virginia.  In May 2002 the 
veteran presented testimony at a hearing before the 
undersigned Veterans' Law Judge in Washington, D.C.

As discussed in the following portion of this decision, this 
appeal is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

From a review of the record, it appears that the RO has not 
considered a VA physician's (identified as a Ward 
Psychiatrist) May 13, 2002 letter (concerning the veteran).  
The May 13, 2002 letter is pertinent to the issue on appeal.  
As such, the Board views this as a circumstance roughly 
analogous to the situation where the Board is not able to 
consider the additional evidence without having to remand the 
case to the RO for initial consideration.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

The Board further observes that an October 24, 2000 treatment 
note from a VA psychologist suggested the possibility of a 
relationship between the veteran's service and a psychiatric 
disorder other than PTSD.  Accordingly, the issue on appeal 
is as stated on the title page of this decision.  As such, 
the RO should ensure that all development (including any 
mandated by the Veterans Claims Assistance Act of 2000 
(VCAA)) in connection with this expanded issue is completed 
prior to the adjudication of this issue by the Board.

Accordingly, the case is hereby REMANDED for the following:

1.  The issue of entitlement to service 
connection for an acquired psychiatric 
disorder, to include PTSD, should be 
reviewed on the basis of all the 
evidence.  The RO's review should 
specifically include the May 2002 
statement cited above and the October 
2000 report of a VA clinical 
psychologist.  The RO should ensure 
compliance with the VCAA, to include the 
scheduling of the veteran for a VA 
psychiatric examination, if deemed 
necessary. 

2.  If the benefit sought is not granted 
in full, the veteran should be furnished 
a Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




